Citation Nr: 1514202	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  11-30 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse, J.C.


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from April 1981 to December 2002.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Decatur, Georgia.  

In February 2015, the Veteran and a witness testified at a videoconference hearing before the undersigned acting Veterans Law Judge.  A transcript of that hearing is of record.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In service, the Veteran denied having more trouble than usual with sleeping, more fatigue than usual, or difficulty with sleeping.  He also reported that he had never awakened and had trouble catching his breath.  The STRs are negative for snoring or sleep apnea.  (The Veteran and his spouse have subsequently reported that he snored in service; however, the evidence of record does not reflect that snoring is always a symptom of sleep apnea, or that it is not related to allergic rhinitis.)

Post service 2007 records reflect that the Veteran reported that he did not feel tired, did not tire easily, and did not have lethargy.  The records also state that upon review of the Veteran's past health history, "pertinent negatives for sleep apnea."  (See June 12, 2007 and July 19, 2007 Office or Other Outpatient Services records).  Thus, the records contemporaneous to service and in 2007 do not support that the Veteran had sleep apnea in service.

The Veteran was diagnosed with sleep apnea in 2009, approximately seven years after separation from service.  The Veteran is service connected for vasomotor rhinitis with headaches.  He contends that his headaches in service were manifestations of sleep apnea, and that his current use of a CPAP machine has alleviated his headaches.  The STRs contain numerous notations that the Veteran sought treatment for headaches, which sometimes lasted more than a day in duration, and which had accompanying symptoms such as sinus pressure, sinus congestion, nose stuffiness, scratchy eyes, head stuffiness, pressure over the frontal/max sinuses with palpation, and pain behind the eyes.  He was treated with medicine in service (Humibid LA, Sudafed, Motrin), which was noted to generally improve the symptoms.  

The claims file includes August 2010 correspondence from Dr. F. Valdez, in which he stated that the Veteran's headaches in service were initially thought to be due to a bike accident in 1985 in Okinawa, Japan, and were subsequently thought to be due to neck pain.  Dr. Valdez opined that the headaches in service were due to sleep apnea because the Veteran's current headaches are relieved by the use of his CPAP machine.  Dr. Valdez failed to discuss the extensive STRs which note the Veteran's headaches in service and their symptoms, and the in-service diagnosis of rhinitis/sinus headaches and some relieve with sinus/congestion medication.

Correspondence from Dr. J. Medina, dated in February 2014, reflects that the Veteran had headaches, witnessed apneas, and was sleeping during the day that started in 1986.  Dr. Medina also relied on the Veteran's statement that his headaches got better with use of CPAP therapy.  Dr. Medina stated that in his opinion, the Veteran "has had OSAS since he was presenting the symptoms back in the 1980s."  Dr. Medina's opinion fails to discuss the extensive STRs which discuss the Veteran's headaches in service and their symptoms, and the in-service diagnosis of rhinitis/sinus headaches and some relieve with sinus/congestion medication.  He also bases his opinion, in part, on the reports of "witnessed apnea" in service and sleeping during the day in service.  However, in July 2009, the Veteran reported that he did not gasp, wake up choking, or stop breathing during sleep, and rarely had daytime sleepiness during work or driving.  (He and his wife have subsequently stated that this did occur,)

Neither of the private clinician discussed that the Veteran had previously reported that his headaches get better by drinking fluids and over-the-counter sinus/pain combination, and get worse when he is not drinking fluids (See 2007 VA examination report) and fail to discuss how this type of headache is reasonably related to sleep apnea.  The Veteran testified that he has been diagnosed with diabetes which may be related to his sleep apnea. Neither examiner discussed whether the Veteran's age, weight, and/or diabetes, is related to his sleep apnea, but appear to have provided opinions based on the Veteran's self-reported history without review of pertinent clinical records.  

The Veteran has also asserted that his memory problems in service were symptoms of sleep apnea.  1998 and 2000 STRs reflect that he reported memory problems.  The June 2000 USAF Occupational History record reflects that he reported "[I] don't seem to remember unless I write it down, names[,] faces. more noticeable past 6-7 years, no progression noted." 

A November 2012 VA examination report reflects the opinion of the examiner that the Veteran's sleep apnea is less likely as not due to service.  The examiner stated that it would be speculative to state that the Veteran's "headache many years ago during active duty was caused by sleep apnea without confirmatory sleep study.  There is no objective evidence that veteran's obstructive sleep apnea caused by in-service injury, event, or illness that occurred in service beginning in 1984." 

The Board finds that a supplemental clinical opinion is warranted which provides more information on the Veteran's headaches in service and whether it is as likely as not that they were due to sleep apnea.  The clinician should discuss the Veteran's symptoms in service, as well as the symptoms of headaches related to sleep apnea, and other factors such as age, weight, and/or diabetes, if pertinent.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental clinical opinion from a somnologist, if reasonably available, or another appropriate clinician.  The clinician should discuss: a.) the symptoms of the Veteran's headaches in service as noted in the STRs (frontal pressure, sinus pressure, drainage, etc.) (e.g. March 1989, February 1990, March 1990, July 1991, November 1991, February 1992, September 1992 ); b.) the duration of the Veteran's headaches (all day and/or several hours); c.) the treatment of the headaches in service (e.g. Humibid LA, Sudafed); d.) whether headaches due to sleep apnea generally resolve shortly after waking and renewed normal breathing (normal oxygen and carbon dioxide levels) or whether they remain for several hours or all day; e.) the Veteran's statement that his headaches get worse when not drinking enough fluids, but get better by drinking fluids and over the counter sinus/pain combination (April 2007 VA examination report) f.) whether mild sleep apnea would usually cause headaches, and if so, the severity and duration of such; g.) the June and July 2007 findings that the Veteran's pertinent symptoms were negative for sleep apnea; i.) if pertinent, factors such as age, diabetes (and with a family history of diabetes), and weight (the Veteran's weight in service was generally 170-185 lbs., compared to weight post service of 190 to 207 lbs.); j.) if snoring is always a symptom of sleep apnea or may be related to rhinitis or other conditions; and k.) the Veteran's report of memory problems in 1998 and 2000 (See USAF Occupational History record.). 

After this discussion and considering this evidence of record, the examiner should provide an opinion on the following question:

Is it at least as likely as not (a 50 percent probability
or greater) that the Veteran's sleep apnea is related to 
any incident of military service? 

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  Thereafter, after taking any other further development deemed necessary, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and his representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).





